I concur because of the plaintiff's ownership of the trade mark and hold that the vessel or receptacle considered in the case had upon it, at the time in question, such trade mark, and that by the express language of the statute (General Business Law, § 367) a trade mark is intended "to protect the owners of trade-marks or labels against imitation and refilling of all packages and receptacles while bearing such trademarks." I do not intend to hold that an owner of such a vessel or receptacle cannot use or traffic therein when the registered design constituting the trade mark is obliterated or defaced without substantial injury to such vessel or receptacle as contemplated by the statute.
HISCOCK, Ch. J., HOGAN, POUND and ANDREWS, JJ., concur with CRANE, J., and CHASE, J., concurs in memorandum, in which also HISCOCK, Ch. J., concurs.
Judgment reversed, etc. *Page 532